DETAILED ACTION
This is response to Application 16/912,258 filed on 06/25/2020 in which claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermani et al. (US 2014/0307612 A1).

1,    Regarding claim 1, Vermani teaches a data transmission method for wireless local area networks (Figure 3 Paragraph [0063]), the method comprising:
generating, by a first wireless communications device, a physical protocol data unit (PPDU), wherein the PPDU comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-SIG), and two Figure 3 Paragraph [0063] 802.11n packet; L-STF, L-LTF, L-SIG, HT-SIG1 and HT-SIG2), and wherein the two signature symbols are identical and are modulated based on binary phase shift keying (BPSK), the two signature symbols identify a wireless communications standard the PPDU complies with (Figure 3 paragraph [0063] HT-SIG1 and HTSIG2 identify the packet as 802.11n as opposed to 802.11a/b/g); and
transmitting, by the first wireless communications device, the PPDU to a second wireless communications device (Figure 3 paragraph [0063]).

2.    Regarding claim 5, Vermani teaches a data transmission method for wireless local area networks (Figure 3 Paragraph [0063]), the method comprising:
receiving, by a first wireless communications device from a second wireless communications device, a physical protocol data unit (PPDU), wherein the PPDU comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-S1G), and two signature symbols after the L-S1G in a time-domain (Figure 3 Paragraph [0063] 802.11n packet; L-STF, L-LTF, L-SIG, HT-SIG1 and HT-SIG2), and wherein the two signature symbols are identical and are modulated based on binary phase shift keying (BPSK), the two signature symbols identify a wireless communications standard the PPDU complies with (Figure 3 paragraph [0063] HT-SIG1 and HTSIG2 identify the packet as 802.11n as opposed to 802.11a/b/g); and
determining, by the first wireless communications device, the wireless communications standard that the PPDU complies with based on the two signature symbols (Figure 3 paragraph [0063] devices sense modulation and process packet as 802.11n; can tell that a packet is intended for an 11a/b/g device).

3.  Regarding claim 9, Vermani teaches a wireless apparatus (Figure 11 paragraph [0088] to [0091]) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming instructions for execution by the at least one processor, the programming instructions, when executed by the at least one processor (Figures 3 and 11 paragraph [0088] to [0091]) instructing the wireless apparatus to:
generate a physical protocol data unit (PPDU), wherein the PPDU comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-SIG), and two signature symbols after the L-S1G in a time-domain (Figure 3 Paragraph [0063] 802.11n packet; L-STF, L-LTF, L-SIG, HT-SIG1 and HT-SIG2), 
and wherein the two signature symbols are identical and are modulated based on binary phase shift keying (BPSK), the two signature symbols identify a wireless communications standard the PPDU complies with (Figure 3 paragraph [0063] HT-SIG1 and HTSIG2 identify the packet as 802.11n as opposed to 802.11a/b/g); and
transmit the PPDU to another wireless apparatus (Figure 3 paragraph [0063] devices sense modulation and process packet as 802.11n; can tell that a packet is intended for an 11a/b/g device).

4.    Regarding claim 13, Vermani teaches a wireless apparatus (Figure 11 paragraph [0088] to [0091]) comprising: at least one processor; and
a non-transitory computer readable storage medium storing programming instructions for execution by the processor, the programming instructions, when executed by the at Figures 3 and 11 paragraph [0088] to [0091]), instructing the wireless apparatus to:
receive, from another wireless apparatus, a physical protocol data unit (PPDU), wherein the PPDU comprises a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal field (L-SIG), and two signature symbols after the L-SIG in a time-domain (Figure 3 Paragraph [0063] 802.11n packet; L-STF, L-LTF, L-SIG, HT-SIG1 and HT-SIG2),
and wherein the two signature symbols are identical and are modulated based on binary phase shift keying (BPSK), the two signature symbols identify a wireless communications standard the PPDU complies with (Figure 3 paragraph [0063] HT-SIG1 and HTSIG2 identify the packet as 802.11n as opposed to 802.11a/b/g); and
determine, the wireless communications standard that the PPDU complies with based on the two signature symbols (Figure 3 paragraph [0063] devices sense modulation and process packet as 802.11n; can tell that a packet is intended for an 11a/b/g device).

5.    Regarding claims 2, 6, 10 and 14, Vermani teaches wherein each of the two signature symbols comprises a predetermined signature field that includes information known by the first communications device and the second communications device (Figure 3 paragraph [0063] devices sense modulation and process packet as 802.11n; can tell that a packet is intended for an 11a/b/g device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. (US 2014/0307612 A1) in view of Azizi et al. (US 2015/0139206 A1).

6.    Regarding claims 3, 7, 11 and 15, Vermani does not explicitly disclose wherein the each of the two signature symbols comprises a. pilot sequence carried by four subcarriers with corresponding subcarrier indexes -28, -27, 27, and 28.
Azizi teaches wherein the each of the two signature symbols comprises a. pilot sequence carried by four subcarriers with corresponding subcarrier indexes -28, -27, 27, and 28 ( Figure 4, Paragraph [0028] and [0029]) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the each of the two signature symbols comprises a. pilot sequence carried by four subcarriers with corresponding subcarrier indexes -28, -27, 27, and 28 as taught by Azizi in the system of Vermani for channel estimation see Paragraph [0028] and [0029] of Azizi.

7.    Regarding claim 4, 8, 12 and 16, Vermani in view of Azizi teaches, wherein the pilot sequence is used for channel estimation (Paragraph [0029]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Lee et al. (US 9,686,757 B1)
Zhang et al. (US 2015/0146653 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DIANE L LO/Primary Examiner, Art Unit 2466